Fein, J. P., and Ross, J.,
dissent in a memorandum by Ross, J., as follows: I dissent and would sustain the denial of defendant-appellant’s motion to *524dismiss the action for failure to timely serve a complaint. The action was commenced on or about May 20, 1977, by service of a summons alone upon the defendant. After demand, plaintiff served a complaint on February 14, 1979, which was rejected. A motion to dismiss for failure to serve a complaint is directed, under CPLR 3012 (subd [b]) to the discretion of the court (Orloff Towers v Vermilya-Brown Co., 50 AD2d 740). Under the circumstances presented herein there was no abuse of discretion. Plaintiff delayed serving the complaint in pursuit of an alternate means of settlement. There was no intent to abandon this action. Additionally, defendant failed to make an appearance for some nine months after commencement of this action. Dismissal without a determination on the merits is contrary to "strong public policy” (see, e.g., Moran v Rynar, 39 AD2d 718, advocating judicial resolution of actions).